DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 09/01/2022 has been entered.

Claim Status
	Claim 12 is withdrawn
	Claim 21 is newly added.
	Claims 1-11, and 13-21 are examined as follows.

Claim Objections
Claims 1-11, and 13-21 are objected to because of the following informalities: 
Regarding claim 1, in lines 15-16, the term “the thermal sensors” should read as “the one or more thermal sensors”.
Regarding claim 11, in line 21, the term “a load cell” should read as “the load cell”, and in line 24, the term “the control unit” should read as “a control unit”.
Regarding claim 11 in line 18, and claim 17 in line 2, the term “the sensor island” should read as “the plurality of the sensor islands”.
Regarding claim 20, in line 8, the apostrophe (‘) should replace with the semicolon (;), and in line 10, the term “a bag-format vessel” should replace with “the cryobag”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “a control unit, configured to receive instructions through the touchscreen interface in claim 8.
Such claim limitation(s) is/are: “a control unit, configured to receive thermal measurement information from the sensor islands and to receive pressure information from the load cell in claim 11.
See paragraphs 0052 and 0091-0098 of applicant’s specification.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013252204 A to Nagai et al. (“Nagai”), in view of DE 102013221804 A1 to Stihler et al. (“Stihler”), in further view of WO 2016023034 A1 to Shavit et al. (“Shavit”), and in further view of US 7445756 B2 to Moore et al. (“Moore”).

Regarding claim 1, Nagai discloses, a sample thawing device (see frozen plasma thawing device 1 in Figs. 1 and 2) for thawing a frozen biological sample in a bag-format vessel (see frozen plasma bag 2), the sample thawing device (1) comprising:
a housing (see main body cover 8);
a cantilever assembly (see opening/closing arm 10);
an upper heating plate (see melting plate 3a) supported by the cantilever assembly (see Fig. 1), the upper heating plate having a top surface (see Fig. 1);
a first heater (see heater 5a) thermally coupled to the top surface of the upper heating plate (see Fig. 1);
a box shaped assembly (see annotated Fig. 2);
a lower heating plate (see melting plate 3a) supported by the box shaped assembly (see Fig. 2), the lower heating plate (3b) having a top surface and a bottom surface (see Fig. 1), the top surface facing toward the upper heating plate (see Fig. 1) and configured to receive a bag-format vessel (2);
a second heater (see heater 5b) thermally coupled to the bottom surface (see Fig. 1); and 
a thermal sensor (see temperature sensor 6b) embedded in the lower heating plate (see Fig. 1).
Nagai does not explicitly disclose, the upper heating plate and the lower heating plate each has a plurality of heaters, the sensors each has a contact disc centered on an insulation disc, wherein the contact disc exposed at the top surface of the lower heating plate, and the drawer assembly arranged to actuate between an open position and closed position.

    PNG
    media_image1.png
    457
    365
    media_image1.png
    Greyscale

Nonetheless, Stihler teaches, the upper heating plate and the lower heating plate (see two heating plates 18 in Fig. 2) each has a plurality of heaters (see two heating zones 62 and 64 each has heating elements 65 in Fig. 6), the temperature sensors each has a disc shaped (see temperature sensors 73 in Fig. 6).
Since the upper and lower heating plate of Nagai each has at least two recesses to receive the frozen plasma bag as seen in Fig. 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the upper and lower heating plates of Nagai wherein the upper and lower heating plates each at least has two individual heaters and temperature sensors as taught/suggested by Stihler in order to accommodate with the two recesses for receiving the frozen plasma bag so as independently controlling/regulate each recess/heating zone to the required heat output for the frozen plasma bag as disclosed in the specification of Stihler. 
Nagai in view of Stihler does not explicitly disclose, each sensor has a contact disc centered on an insulation disc, wherein the contact disc exposed at the top surface of the lower heating plate, and the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Shavit teaches, a sensor (see temperature sensor 75 in Fig. 7) has a contact disc (see Fig. 7, or Fig. 8 with sensor 85 that has a disc shaped) centered on an insulation (see heat insulation barrier 74 in Fig. 7) wherein the contact disc (75) exposed at the top surface of the lower heating plate (see top surface of flexible heat conducting sheet 73 in Fig. 7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the temperature sensors of Nagai in view of Stihler, wherein each sensor has a contact disc centered on an insulation, wherein the contact disc exposed at the top surface of the lower heating plate as taught/suggested by Shavit in order to minimize the impact of heating plate on the sensor and directly contact on the frozen plasma bag to measure the temperature of the bag precisely as disclosed in the specification of Shavit. Even though Shavit does not explicitly disclose the insulation has a disc shaped, Nagai, Stihler and Shavit all have the temperature sensors with disc shaped, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation to has a disc shaped so as the disc shaped of the temperature sensor is able to be mounted on and surrounded by the insulation, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Nagai in view of Stihler and in further view of Shavit does not explicitly disclose, the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Moore teaches, lower heating elements are supported by a drawer assembly, wherein the drawer assembly arranged to actuate between an open position and closed position (see drawer 70 in Fig. 4).
Since Nagai has a box shaped supporting the lower heating plate, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the box shaped supporting the lower heating plate of Nagai, wherein the drawer assembly arranged to actuate between an open position and closed position as taught/suggested by Moore in order to easily insert and remove  the heating plate to/from the housing by sliding motion, or to even completely remove the heating plate from the housing by sliding as disclosed in Col. 7 line 51-67 and Col. 8 lines 1-5 by Moore. Removing the heating plate completely from the housing would help to replace the broken parts of the heating plate or easy to clean the heating plate.

Regarding claim 2, Stihler teaches, wherein members of the first plurality of heaters are independently controllable, adapted to control a temperature of localized regions of the upper heating plate (see the specification “The two heating zones 62, 64 or their heating elements (65) are independent of each other by the control unit 60 (5) individually controllable. The two heating zones 62, 64 can thereby by means of the control unit depending on the required heat output of the bag warmer 12 be regulated to an individually predetermined temperature of the heating plates and / or individually switched on or off”).

Regarding claim 3, Nagai discloses, wherein the upper heating plate has a bottom surface, configured to clamp down on and apply pressure to a bag- format vessel (see Fig. 1).

Regarding claim 4, Stihler teaches, wherein members of the second plurality of heaters are independently controllable, adapted to control a temperature of localized regions of the lower heating plate (see the specification “The two heating zones 62, 64 or their heating elements (65) are independent of each other by the control unit 60 (5) individually controllable. The two heating zones 62, 64 can thereby by means of the control unit depending on the required heat output of the bag warmer 12 be regulated to an individually predetermined temperature of the heating plates and / or individually switched on or off”).
Regarding claim 6, Nagai discloses, further comprising a rocker motor (see driving source 13 in Fig. 1) configured to drive the upper heating plate in an oscillating rocking motion (see the specification “drive source (13) such as a motor and a cylinder, the rocking command means (32) for driving the drive source, and the driving source to contact the melting plate”).

Regarding claim 7, Stihler teaches, wherein the one or more thermal sensors (73) are arranged linearly along a lateral mid-line of the lower heating plate (see Fig. 6).

Regarding claim 8, Shavit teaches, further comprising:
a touchscreen interface (see control board 134 and 137 in Fig. 13 and para 0173 and 0179 “a front end control board 134 that permits direct user- interaction with the thawing chamber 133. In some embodiments, the front end control board 134 comprises a chamber temperature display, bag temperature display, one or more timer displays, controls for setting or adjusting chamber temperature , a heating status visual indicator, controls for setting or adjusting sonic vibration parameters, and a power switch. In some implementations, the sonic vibration controls permit users to manually input the desired frequency (Hz) and timing of the sonic vibrator assembly. In some implementations, the front end control board 134 contains controls permitting the user to set a program sequence for sonic vibration and/or temperature modulation. In some implementations, the front end control board 134 contains controls that permit users to manually start or stop sonic vibration and/or heating at any point during the thawing process. In some implementations, the front end control board 134 contains an audiovisual alarm that indicates when the bag temperature reaches the desired temperature (e.g., 36.6°C)…the GUI 137 is a smart phone, personal digital assistant, a laptop LCD monitor, or a desktop LCD monitor. Alternatively, the central controller 135 can communicate sensor output wirelessly to a remote device using a LAN/WAN WiFi network”); and
a control unit (central controller 135), configured to receive instructions through the touchscreen interface, and configured to control a feedback circuit that regulates a powering of the first plurality of heaters, a powering of the second plurality of heaters, or a combination thereof (disclosed in para 0175 “the central controller 135, shown in Figure 13 can utilize a closed-loop dry thawing method. For example, the closed-loop dry thawing method can utilize the example closed loop system shown in Figure 18. First, temperature sensors monitor the system output (temperature) of a bag containing biological substances in each thawing chamber 133 and transmit the data to the central controller 135. The central controller 135 then transforms the data and compares it to a preset value, e.g., the desired temperature, and subsequently adjusts the system input (electrical current) as necessary to thaw the bag and achieve the desired temperature. The central controller affects the temperature of the bag, which in turn is measured and looped back to alter the control. [0176] As shown in Figures 13 and 14, the universal power supply 136 drives electrical current to all electrical components of the dry thawing apparatus including the sonic vibrator assembly, the high density heating filament, and the built-in temperature sensors of the cushion device, the RF readers of the thawing chambers 133, the central controller, and the graduated AC/DC power supply. In some implementations, the universal power supply 136 drives electrical current to the graphic user interface 137”).

Regarding claim 9, Shavit teaches, wherein the insulation disc (74)  is a semi-rigid foam material (disclosed in para 0156 “the heat insulation barriers 74 are composed of materials including, but not limited to polystyrene foam, starch-based foams, cellulose, paper, rubber, non-woven material, wood, plastic and tin foil.”).

Regarding claim 10, Shavit teaches, wherein the lower heating plate is configured to receive bag-format vessels that are adapted to hold sample volumes of from 10 ml to 500 ml (disclosed in para 0162 “a standard 250 ml-500 ml bag containing plasma, whole blood, glycerolized blood bag, and/or other biological substances with a starting temperature of -40 °C can be thawed to 36.6 °C within 5 minutes when the cushion device is powered with electrical current”).

Regarding claim 14, Nagai discloses, wherein the heaters are resistive heaters (see second heater 5b and disclosed in the specification “since the melting plates 3a and 3b are made of aluminum or copper, the melting plates 3a and 3b are made of a metal material having a high thermal conductivity… the heaters 5a and 5b, sheathed heaters, cartridge heaters, flat heaters, and the like can be employed”).

Regarding claim 15, Nagai discloses, wherein the heaters are mat heaters (see first heater 5a and disclosed in the specification “since the melting plates 3a and 3b are made of aluminum or copper, the melting plates 3a and 3b are made of a metal material having a high thermal conductivity… the heaters 5a and 5b, sheathed heaters, cartridge heaters, flat heaters, and the like can be employed”).

Regarding claim 19, Nagai discloses, a sample thawing device (see frozen plasma thawing device 1 in Figs. 1 and 2) for thawing a frozen biological sample in a bag-format vessel (see frozen plasma bag 2), the sample thawing device comprising:
a cantilever assembly (see opening/closing arm 10);
an upper heating plate (see melting plate 3a) supported by the cantilever assembly (see Fig. 1), the upper heating plate having a top surface (see Fig. 1);
a first resistive heater (see first heater 5a and disclosed in the specification “since the melting plates 3a and 3b are made of aluminum or copper, the melting plates 3a and 3b are made of a metal material having a high thermal conductivity… the heaters 5a and 5b, sheathed heaters, cartridge heaters, flat heaters, and the like can be employed”) thermally coupled to the top surface of the upper heating plate (see Fig. 1);
a box shaped assembly (see annotated Fig. 2);
a lower heating plate (see melting plate 3a) supported by the box shaped assembly (see Fig. 2), a bottom surface, and a lateral mid-line, the top surface configured to receive a bag-format vessel (see Fig. 1);
a second resistive heater (see second heater 5b and disclosed in the specification “since the melting plates 3a and 3b are made of aluminum or copper, the melting plates 3a and 3b are made of a metal material having a high thermal conductivity… the heaters 5a and 5b, sheathed heaters, cartridge heaters, flat heaters, and the like can be employed”) thermally coupled to the bottom surface of the lower heating plate (see Fig. 1); and
a thermal sensor (see temperature sensor 6b) embedded in the lower heating plate(see Fig. 1).
Nagai does not explicitly disclose, the upper heating plate and the lower heating plate each has a plurality of heaters, wherein the thermal sensors each having a contact disc centered within an insulation disc exposed on a top surface of the lower heating plate, wherein the thermal sensors are distributed aligned along a lateral mid- line of the lower heating plate, the lateral mid-line being equidistant from opposing peripheral edges of the lower heating plate, and the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Stihler teaches, the upper heating plate and the lower heating plate (see two heating plates 18 in Fig. 2) each has a plurality of heaters (see two heating zones 62 and 64 each has heating elements 65 in Fig. 6), the temperature sensors each has a disc shaped (see temperature sensors 73 in Fig. 6), wherein the thermal sensors (73) are distributed aligned along a lateral mid-line of the lower heating plate (see Fig. 6), the lateral mid-line being equidistant from opposing peripheral edges of the lower heating plate (see Fig. 6).
Since the upper and lower heating plate of Nagai each has at least two recesses to receive the frozen plasma bag as seen in Fig. 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the upper and lower heating plates of Nagai wherein the upper and lower heating plates each at least has two individual heaters and temperature sensors, wherein the thermal sensors are distributed aligned along a lateral mid- line of the lower heating plate, the lateral mid-line being equidistant from opposing peripheral edges of the lower heating plateas taught/suggested by Stihler in order to accommodate with the two recesses for receiving the frozen plasma bag so as independently controlling/regulate each recess/heating zone to the required heat output for the frozen plasma bag as disclosed in the specification of Stihler. 
Nagai in view of Stihler does not explicitly disclose, each sensor has a contact disc centered on an insulation disc, wherein the contact disc exposed at the top surface of the lower heating plate, and the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Shavit teaches, a sensor (see temperature sensor 75 in Fig. 7) has a contact disc (see Fig. 7, or Fig. 8 with sensor 85 that has a disc shaped) centered on an insulation (see heat insulation barrier 74 in Fig. 7) wherein the contact disc (75) exposed at the top surface of the lower heating plate (see top surface of flexible heat conducting sheet 73 in Fig. 7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the temperature sensors of Nagai in view of Stihler, wherein each sensor has a contact disc centered on an insulation, wherein the contact disc exposed at the top surface of the lower heating plate as taught/suggested by Shavit in order to minimize the impact of heating plate on the sensor and directly contact on the frozen plasma bag to measure the temperature of the bag precisely as disclosed in the specification of Shavit. Even though Shavit does not explicitly disclose the insulation has a disc shaped, Nagai, Stihler and Shavit all have the temperature sensors with disc shaped, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation to has a disc shaped so as the disc shaped of the temperature sensor is able to be mounted on and surrounded by the insulation, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Nagai in view of Stihler and in further view of Shavit does not explicitly disclose, the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Moore teaches, lower heating elements are supported by a drawer assembly, wherein the drawer assembly arranged to actuate between an open position and closed position (see drawer 70 in Fig. 4).
Since Nagai has a box shaped supporting the lower heating plate, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the box shaped supporting the lower heating plate of Nagai, wherein the drawer assembly arranged to actuate between an open position and closed position as taught/suggested by Moore in order to easily insert and remove  the heating plate to/from the housing by sliding motion, or to even completely remove the heating plate from the housing by sliding as disclosed in Col. 7 line 51-67 and Col. 8 lines 1-5 by Moore. Removing the heating plate completely from the housing would help to replace the broken parts of the heating plate or easy to clean the heating plate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013252204 A to Nagai et al. (“Nagai”), in view of DE 102013221804 A1 to Stihler et al. (“Stihler”), in further view of EP 1477781 A1 to Loetters et al. (“Loetters”), and in further view of US 7445756 B2 to Moore et al. (“Moore”).

Regarding claim 20, Nagai discloses, a sample thawing system (see frozen plasma thawing device 1 in Figs. 1 and 2) for thawing a frozen biological sample in a cryobag(see frozen plasma bag 2), comprising:
a cantilever assembly (see opening/closing arm 10);
an upper heating plate (see melting plate 3a) supported by the cantilever assembly (see Fig. 1), 	
a first mat heater (see first heater 5a and disclosed in the specification “since the melting plates 3a and 3b are made of aluminum or copper, the melting plates 3a and 3b are made of a metal material having a high thermal conductivity… the heaters 5a and 5b, sheathed heaters, cartridge heaters, flat heaters, and the like can be employed”) thermally coupled to a top surface of the upper heating plate (see Fig. 1);
a lower heating plate (see melting plate 3a) supported by the box shaped assembly (see Fig. 2), the lower heating plate (3b) having a top surface and a bottom surface (see Fig. 1), the top surface facing toward the upper heating plate (see Fig. 1) and configured to receive a bag-format vessel (2) in the box shaped assembly (see Fig. 1);
a second mat heater (see second heater 5b and disclosed in the specification “since the melting plates 3a and 3b are made of aluminum or copper, the melting plates 3a and 3b are made of a metal material having a high thermal conductivity… the heaters 5a and 5b, sheathed heaters, cartridge heaters, flat heaters, and the like can be employed”) thermally coupled to the bottom surface of the lower heating plate (see Fig. 1); and
a sensor island (see temperature sensor 6b) located in the lower heating plate (see Fig. 1), the sensor island configured to measure a temperature of the bag-format vessel on the lower heating plate (disclosed in the specification “The temperature adjusting means 31 adjusts the power supplied to the heaters 5a and 5b by the temperature adjuster 37 based on the detection values of the temperature sensors 6a and 6b”).
Nagai does not explicitly disclose, the upper heating plate and the lower heating plate each has a plurality of heaters, the second plurality of mat heaters including a first mat heater and a second mat heater, the first mat heater adjacent the second mat heater and spaced from the second mat heater by a gap; and the sensor islands configured and arranged in a line along the gap between the first mat heater and second mat heater, and the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Stihler teaches, the upper heating plate and the lower heating plate (see two heating plates 18 in Fig. 2) each has a plurality of heaters (see two heating zones 62 and 64 each has heating elements 65 in Fig. 6), and the temperature sensors (see temperature sensors 73 in Fig. 6), the second plurality of mat heaters including a first mat heater (64) and a second mat heater (65), the first mat heater adjacent the second mat heater (see Fig. 6) and spaced from the second mat heater by a gap (see Fig. 6).
Since the upper and lower heating plate of Nagai each has at least two recesses to receive the frozen plasma bag as seen in Fig. 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the upper and lower heating plates of Nagai wherein the upper heating plate and the lower heating plate each has a plurality of heaters, the second plurality of mat heaters including a first mat heater and a second mat heater, the first mat heater adjacent the second mat heater and spaced from the second mat heater by a gap as taught/suggested by Stihler in order to accommodate with the two recesses for receiving the frozen plasma bag so as independently controlling/regulate each recess/heating zone to the required heat output for the frozen plasma bag as disclosed in the specification of Stihler. 
Nagai in view of Stihler does not explicitly disclose, the sensor islands configured and arranged in a line along the gap between the first mat heater and second mat heater, and the drawer assembly arranged to actuate between an open position and closed position.
	Loetters teaches, the sensor (see TP in Fig. 4 and disclosed in the specification “TP is omitted is that H.sub.1 and H.sub.2 are made of temperature-sensitive resistance material and act at the same time as temperature sensors”) configured and arranged in a line along the gap between the first mat heater (see Fig. 4, wherein the thermopile TP is located in the gap between the two heaters H1 and H2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the temperature sensors of Stihler wherein the sensor islands configured and arranged in a line along the gap between the first mat heater, for the purpose of  measuring the temperature difference between the first and second mat heater, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Nagai in view of Stihler and in further view of Shavit does not explicitly disclose, the drawer assembly arranged to actuate between an open position and closed position.
Nonetheless, Moore teaches, lower heating elements are supported by a drawer assembly, wherein the drawer assembly arranged to actuate between an open position and closed position (see drawer 70 in Fig. 4).
Since Nagai has a box shaped supporting the lower heating plate, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the box shaped supporting the lower heating plate of Nagai, wherein the drawer assembly arranged to actuate between an open position and closed position as taught/suggested by Moore in order to easily insert and remove  the heating plate to/from the housing by sliding motion, or to even completely remove the heating plate from the housing by sliding as disclosed in Col. 7 line 51-67 and Col. 8 lines 1-5 by Moore. Removing the heating plate completely from the housing would help to replace the broken parts of the heating plate or easy to clean the heating plate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013252204 A to Nagai et al. (“Nagai”), in view of DE 102013221804 A1 to Stihler et al. (“Stihler”), in further view of US 7445756 B2 to Moore et al. (“Moore”), and in further view of US 20040265168 A1 to Bakke. (“Bakke”).

Regarding claim 11, Nagai discloses, a sample thawing system (see frozen plasma thawing device 1 in Figs. 1 and 2) for thawing a frozen biological sample in a cryobag (see frozen plasma bag 2), comprising:
a cantilever assembly (see opening/closing arm 10);
an upper heating plate (see melting plate 3a) supported by the cantilever assembly (see Fig. 1), the upper heating plate having a top surface and a bottom surface (see Fig. 1), the bottom surface configured to clamp upon and apply pressure to the cryobag (see Fig. 1);
a first heater (see heater 5a) thermally coupled to the top surface of the upper heating plate (see Fig. 1);
a box shaped assembly (see annotated Fig. 2);
a lower heating plate (see melting plate 3a) supported by the box shaped assembly (see Fig. 2), the lower heating plate having a bottom surface (see Fig. 1);
a second heater (5b) thermally coupled to the bottom surface of the lower heating plate (see Fig. 1);
a sensor island (6b) located in the lower heating plate (see Fig. 1), the sensor island configured and arranged to measure a temperature of the cryobag supported on the lower heating plate (disclosed in the specification “The temperature adjusting means 31 adjusts the power supplied to the heaters 5a and 5b by the temperature adjuster 37 based on the detection values of the temperature sensors 6a and 6b”).; and
a control unit (see control unit 30) including a feedback circuit (see Fig. 6), the feedback circuit configured to control each of the heaters thermally coupled to the upper heating plate and the lower heating plate based on the thermal measurement information (disclosed in the specification “as shown in FIG. 6, when the power switch 42 on the front panel is turned on and the preheating completion lamp 43 is turned on if it is normal, the process ends. However, the detected values of the temperature sensors 6a and 6b are set to a predetermined upper limit value. If the temperature sensor 6a, 6b is disconnected, or if the difference between the detected values of the temperature sensors 6a, 6b exceeds a predetermined value, the control unit 30 determines that an abnormality has occurred and the heaters 5a, 5b The supplied power is stopped, and an abnormality is notified by turning on the alarm lamp 35 or sounding an alarm. Furthermore, during the heating operation of the frozen plasma bag 2 and after the heating operation is completed (the preheating completion lamp 43 is lit), one of the detection values of the temperature sensors 6a and 6b is displayed on the display panel 36”).
Nagai does not explicitly disclose, the upper heating plate and the lower heating plate each has a plurality of heaters, the plurality of sensor islands on the lower heating plate, the drawer assembly arranged to actuate between an open position and closed position, a screw-drive motor configured to drive clamping motion of the cantilever assembly, a load cell between the screw-drive motor and the cantilever assembly, the load cell configured to measure pressure exerted on the cryobag by the upper heating plate and the control unit configured to receive pressure information from the load cell, the control unit including the feedback circuit configured to control the screw-drive motor based on the pressure measurement information and the thermal measurement information.
Nonetheless, Stihler teaches, the upper heating plate and the lower heating plate (see two heating plates 18 in Fig. 2) each has a plurality of heaters (see two heating zones 62 and 64 each has heating elements 65 in Fig. 6), the temperature sensors located on the lower heating plate (see temperature sensors 73 in Fig. 6).
Since the upper and lower heating plate of Nagai each has at least two recesses to receive the frozen plasma bag as seen in Fig. 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the upper and lower heating plates of Nagai wherein the upper and lower heating plates each at least has two individual heaters and temperature sensors located on the lower heating plate as taught/suggested by Stihler in order to accommodate with the two recesses for receiving the frozen plasma bag so as independently controlling/regulate each recess/heating zone to the required heat output for the frozen plasma bag as disclosed in the specification of Stihler. 
Nagai in view of Stihler does not explicitly disclose, the drawer assembly arranged to actuate between an open position and closed position, a screw-drive motor configured to drive clamping motion of the cantilever assembly, a load cell between the screw-drive motor and the cantilever assembly, the load cell configured to measure pressure exerted on the cryobag by the upper heating plate and the control unit configured to receive pressure information from the load cell, the control unit including the feedback circuit configured to control the screw-drive motor based on the pressure measurement information and the thermal measurement information.
Nonetheless, Moore teaches, lower heating elements are supported by a drawer assembly, wherein the drawer assembly arranged to actuate between an open position and closed position (see drawer 70 in Fig. 4).
Since Nagai has a box shaped supporting the lower heating plate, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the box shaped supporting the lower heating plate of Nagai, wherein the drawer assembly arranged to actuate between an open position and closed position as taught/suggested by Moore in order to easily insert and remove  the heating plate to/from the housing by sliding motion, or to even completely remove the heating plate from the housing by sliding as disclosed in Col. 7 line 51-67 and Col. 8 lines 1-5 by Moore. Removing the heating plate completely from the housing would help to replace the broken parts of the heating plate or easy to clean the heating plate.
Nagai in view of Stihler and Moore does not explicitly disclose, a screw-drive motor configured to drive clamping motion of the cantilever assembly, a load cell between the screw-drive motor and the cantilever assembly, the load cell configured to measure pressure exerted on the cryobag by the upper heating plate and the control unit configured to receive pressure information from the load cell, the control unit including the feedback circuit configured to control the screw-drive motor based on the pressure measurement information and the thermal measurement information.
Bakke teaches, a screw-drive motor (see oscillating gearmotor 84 in Fig. 4) configured to drive clamping motion of the cantilever assembly (see cantilever movable case 54), a load cell (see constant force return spring 82) between the screw-drive motor and the cantilever assembly (see Fig. 4), the load cell configured to measure pressure exerted on the cryobag by the upper heating plate (disclosed in para 0054 “In operation movable case 56 is opened with opening handle 62 and held in the open position by latch 60. Bag(s) to be thawed are then hung on bag hanging posts 58 and movable case 56 is closed by releasing latch 60. Bag(s) to be thawed are gently held and squeezed between front heating plate 66 and rear heating plate 64 by constant force return spring 82”) and the control unit configured to receive pressure information from the load cell, the control unit including the feedback circuit configured to control the screw-drive motor based on the pressure measurement information and the thermal measurement information (disclosed in para 0006 “the heating plate front heating surface temperature is controlled by a temperature controller utilizing thermistors or other sensors located on or near the heating surfaces. During thawing, one of the heating plates is oscillated in a direction perpendicular to its surface, relative to the other heating plate. The thawing fluid, within its bag, is thereby mixed, enhancing heat transfer and reducing thawing time. Means for maintaining the light squeezing pressure as the bag becomes thinner during thawing are disclosed, as are means for maintaining contact with the bag and for limiting the oscillating force during oscillation. Means for accommodating bags of different thicknesses are disclosed, and up to several bags may be thawed simultaneously. Completion of thawing is determined by a thermistor or other sensor in contact with the bag surface, but insulated from the heating plate”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify cantilever assembly and the control unit of Nagai wherein a screw-drive motor configured to drive clamping motion of the cantilever assembly, a load cell between the screw-drive motor and the cantilever assembly, the load cell configured to measure pressure exerted on the cryobag by the upper heating plate and the control unit configured to receive pressure information from the load cell, the control unit including the feedback circuit configured to control the screw-drive motor based on the pressure measurement information and the thermal measurement information as taught/suggested by Bakke in order to maintain the light squeezing pressure as the bag becomes thinner during thawing and to limit the oscillating force during oscillation or to control to clamp bags with different thicknesses, and up to several bags may be thawed simultaneously as disclosed in para 0006 of Bakke. 

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013252204 A to Nagai et al. (“Nagai”), in view of DE 102013221804 A1 to Stihler et al. (“Stihler”), in further view of US 7445756 B2 to Moore et al. (“Moore”), in further view of US 20040265168 A1 to Bakke. (“Bakke”), and in further view of WO 2016023034 A1 to Shavit et al. (“Shavit”).

Regarding claim 16, Nagain in view of Stihler, in further view of Moore, and Bakke discloses all the limitations claimed in claim 11.
Regarding claim 16, Nagain in view of Stihler, in further view of Moore, and Bakke does not explicitly disclose, wherein each sensor of the sensor islands has a contact disc centered within an insulation disc exposed on a top surface of the lower heating plate.
Nonetheless, Shavit teaches, a sensor (see temperature sensor 75 in Fig. 7) has a contact disc (see Fig. 7, or Fig. 8 with sensor 85 that has a disc shaped) centered on an insulation (see heat insulation barrier 74 in Fig. 7) wherein the contact disc (75) exposed at the top surface of the lower heating plate (see top surface of flexible heat conducting sheet 73 in Fig. 7). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the temperature sensors of Nagai in view of Stihler, wherein each sensor has a contact disc centered on an insulation, wherein the contact disc exposed at the top surface of the lower heating plate as taught/suggested by Shavit in order to minimize the impact of heating plate on the sensor and directly contact on the frozen plasma bag to measure the temperature of the bag precisely as disclosed in the specification of Shavit. Even though Shavit does not explicitly disclose the insulation has a disc shaped, Nagai, Stihler and Shavit all have the temperature sensors with disc shaped, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation to has a disc shaped so as the disc shaped of the temperature sensor is able to be mounted on and surrounded by the insulation, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Regarding claim 17, Shavit teaches, wherein the sensor islands (73) are distributed aligned along a lateral mid-line of the lower heating plate (see Fig. 6).

Regarding claim 18, Bakke teaches, wherein the feedback circuit is configured to control the screw-drive motor based on a rate of thermal energy transfer from the heater plates into the cryobag (disclosed in para 0054 “Power is turned on by an on-off switch and front and rear heating plates 66 and 64 warm to about 42 C, beginning the thawing process. Oscillating gearmotor 84 acts through oscillating crank 72, spring-dashpot module 74, and bellcrank 76 to gently oscillate rear heating plate 64 perpendicularly to its surface relative to front heating plate 66 at about 0.5 to 10 Hz, mixing the thawing fluid and enhancing heat transfer. Rear heating plate 64 is flexibly supported in fixed case 54 by flexural support 68 which allows motion only in a direction normal to the heating surface of rear heating plate 64. Heating plate temperature control and sensing of thaw process completion are as in the preferred embodiment”).

Claim 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013252204 A to Nagai et al. (“Nagai”), in view of DE 102013221804 A1 to Stihler et al. (“Stihler”), in further view of WO 2016023034 A1 to Shavit et al. (“Shavit”), in further view of US 7445756 B2 to Moore et al. (“Moore”), and in further view of US 20150334774 A1 to Schryver et al. (“Schryver”).

Regarding claim 13, Nagai in view of Stihler, in further view of Shavit, and in further view of Moore discloses all the limitations claimed in claim 1.
However, Nagai in view of Stihler, in further view of Shavit, and in further view of Moore does not explicitly disclose wherein the lower heating plate includes a ring flange supporting the insulation disc, and the insulation disc directly supports the contact disc.
Nonetheless, Schryver teaches, wherein a ring flange (see ring flange of 134 in Fig. 1C) supporting the insulation disc (see semi-rigid foam insulator sleeve 133), and the insulation disc (133) directly supports the contact disc (see thermally conductive coupler 131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape with the lower heating plate and the insulation disc of Shavit wherein wherein the lower heating plate includes a ring flange supporting the insulation disc, and the insulation disc directly supports the contact disc as taught/suggested by Schryber, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Regarding claim 21, Nagai in view of Stihler, in further view of Shavit, and in further view of Moore discloses all the limitations claimed in claim 1.
However, Nagai in view of Stihler, in further view of Shavit, and in further view of Moore does not explicitly disclose wherein the lower heating plate includes a ring flange supporting the insulation disc in a first direction perpendicular toward the top surface of the lower heating plate, and the insulation disc supports the contact disc in a second direction perpendicular toward the top surface of the lower heating plate.
Nonetheless, Schryver teaches, wherein a ring flange (see ring flange of 134 in Fig. 1C) supporting the insulation disc (see semi-rigid foam insulator sleeve 133) in a first direction perpendicular toward the top surface of the lower heating plate (see Fig. 1C), and the insulation disc (133) supports the contact disc (see thermally conductive coupler 131) in a second direction perpendicular toward the top surface of the lower heating plate (see Fig. 1C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape with the lower heating plate and the insulation disc of Shavit wherein the lower heating plate includes a ring flange supporting the insulation disc in a first direction perpendicular toward the top surface of the lower heating plate, and the insulation disc supports the contact disc in a second direction perpendicular toward the top surface of the lower heating plate as taught/suggested by Schryber, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013252204 A to Nagai et al. (“Nagai”), in view of DE 102013221804 A1 to Stihler et al. (“Stihler”), in further view of WO 2016023034 A1 to Shavit et al. (“Shavit”), in further view of US 7445756 B2 to Moore et al. (“Moore”), in further view of US 20180238843 A1 to Creissen (“Creissen”), and in further view of US 20040265168 A1 to Bakke. (“Bakke”).
	
Regarding claim 5, Nagai in view of Stihler, in further view of Shavit, and in further view of Moore discloses all the limitations claimed in claim 1.
However, Nagai in view of Stihler, in further view of Shavit, and in further view of Moore does not explicitly disclose a screw-drive motor configured to drive a clamping motion of the cantilever assembly; and a drawer drive motor configured to drive the drawer assembly between the open position and the closed position.
Nonetheless, Creissen the drawer includes a motorized open and close feature and/or a gripping feature, such as to allow manual drawer translation or integration with a robotic device (see para 0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the drawer of Nagai in view of Moore, wherein a drawer drive motor configured to drive the drawer assembly between the open position and the closed position as taught/suggested by Creissen in order to allow manual drawer translation or integration with a robotic device as disclosed in para 0015 by Cressen.
Nagai in view of Stihler, in further view of Shavit, and in further view of Moore and Creissen does not explicitly disclose a screw-drive motor configured to drive a clamping motion of the cantilever assembly.
Bakke teaches, a screw-drive motor (see oscillating gearmotor 84 in Fig. 4) configured to drive clamping motion of the cantilever assembly (see cantilever movable case 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cantilever of Nagai, wherein a screw-drive motor configured to drive a clamping motion of the cantilever assembly as taught/suggested by Bakke in order to allow manual cantilever translation or integration with a robotic device.

Response to Amendment
The amendment of 09/01/2022 is acknowledged. 

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments then provide a conclusion requesting allowance. However, the claims are presently rejected as set forth and explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761            

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761